Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continuity/Reexam Information for 16/902730 
    
        
            
                                
            
        
    

Parent Data16902730, filed 06/16/2020 is a continuation of 16028790, filed 07/06/2018 ,now U.S. Patent #10723758 and having 1 RCE-type filing therein16028790 is a continuation of 15319504, filed 12/16/2016 ,now U.S. Patent #10259840 and having 1 RCE-type filing therein15319504 is a national stage entry of PCT/US15/36510 , International Filing Date: 06/18/2015PCT/US15/36510 Claims Priority from Provisional Application 62107236, filed 01/23/2015 PCT/US15/36510 Claims Priority from Provisional Application 62014014, filed 06/18/2014 
Status of claims

Amendments in claims filed on 09/22/2020 were entered. 
Claims 1, 3-5, 6, 8-10, 12-15, 17, 20, 24, 27, 28, 30, 31, 35-38, 42-43 are pending.
No claim is allowed. 

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I, claims 1, 3-5, 6, 8-10, 12-15, 17, 20, 24, 27, 28, 30, 31, 35 and 36 are drawn to compounds and compositions to compounds of formula (I) as in claim 1.  
    PNG
    media_image1.png
    637
    667
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    58
    594
    media_image2.png
    Greyscale

(Complete claim 1 was not copied here).
Classified:  A61K31/575|A61K9/0019|A61K9/0095|A61K9/2063|A61K9/4866|A61P1/04|A61P1/10|A61P23/00|A61P25/00|A61P25/04|A61P25/08|A61P25/14|A61P25/16|A61P25/18|A61P25/20|A61P25/22|A61P25/24|A61P25/28|A61P27/02|A61P27/16|A61P29/00|A61P35/00|A61P37/06|A61P3/00|A61P3/04|A61P3/06|A61P3/10|A61P43/00|A61P9/10|A61P9/14.



Group II, claims 37-38 and 42-43 are drawn to methods as follows: 
    PNG
    media_image3.png
    303
    634
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    122
    609
    media_image4.png
    Greyscale

Claim 43 depends of claim 42. 

Classified: A61K31/575|A61K9/0019|A61K9/0095|A61K9/2063|A61K9/4866|A61P1/04|A61P1/10|A61P23/00|A61P25/00|A61P25/04|A61P25/08|A61P25/14|A61P25/16|A61P25/18|A61P25/20|A61P25/22|A61P25/24|A61P25/28|A61P27/02|A61P27/16|A61P29/00|A61P35/00|A61P37/06|A61P3/00|A61P3/04|A61P3/06|A61P3/10|A61P43/00|A61P9/10|A61P9/14.

The inventions are independent or distinct, each from the other because:
Inventions of group I and Group II are directed to related product and method of treatments.  Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classification, databases, or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 3-5, 6, 8-10, 12-15, 17, 20, 24, 27, 28, 30, 31, 35-38, 42-43 are generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

For election, Applicant should elect one group and from the elected group one specific compound as species one specific method for treatment.  Specific diseases any other specific disease treated and disclosed in specification.

Applicant is requested to draw the structure of the compound and full name of elected species and its support in specification.

Election of species:
Applicants should elect one group and from the elected group one specific species.  

Species of the Compound
If Applicants elect group I, from the elected group Applicant should elect one specific compound from compounds of formula I.  Some specific compounds are listed in claim 35.  Applicants should elect a specific disease which will be treated by elected compound.
Species as in claim 35



    PNG
    media_image5.png
    347
    514
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    240
    519
    media_image6.png
    Greyscale


Method for treatment of diseases

Claims 37 is drawn to method of inducing sedation or anesthesia by the compounds of claim 1.  
Claim 38 is drawn to method of treating or preventing a disorder wherein  disorder is selected from the group consisting of a gastrointestinal (GI) disorder, inflammatory bowel disease (IBD), a structural disorder affecting the GI, an anal disorder, a colon polyp, cancer, diabetes, a sterol synthesis disorder, and colitis.
Claim 42 is drawn to method of treating or preventing CNS-related condition.
Claim 43 is drawn to some specific diseases as schizophrenia stroke multiple sclerosis and many others. 

Some treatment of specific diseases

Inflammatory bowel disease (IBD), 
Diabetes or  
Anesthesia. 
(All diseases not listing).
If Applicants elect group II drawn to method of treating diseases than Applicant should elect any one specific disease which will be treated by one specific compound or its salt. 
Applicants should show the support of the elected invention in original specification.

It is known that different forms of disease do not correspond to the same invention because these diseases require different patient populations, and have different etiologies and pathophysiologies. In re Harnisch, 631 F.2d 716, 206 USPQ 300(CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984).

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the inventions as claimed are not obvious variants.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Telephonic Restriction

Due to the complexity of the invention, no telephone call was made to request an oral election to the above restriction requirement. It was decided to send in writing. 

Notice of Rejoinder

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/SABIHA N QAZI/Primary Examiner, Art Unit 1628